Citation Nr: 1731896	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of a $176 monthly apportionment of the Veteran's compensation benefits on behalf of his dependent children M.G. and R.G. effective from January 1, 2009. 


REPRESENTATION

Appellant (Veteran) represented by:  Disabled American Veterans
Appellant (Veteran's ex-spouse M.P.) represented by:  The American Legion


WITNESS AT HEARINGs ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 23, 2004, to October 29, 2005.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2010 special apportionment decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted the Veteran's ex-spouse M.P. an apportionment of the Veteran's VA compensation benefits in the amount of $176 a month for her dependent children M.G. and R.G. effective from January 1, 2009.  The case was remanded by the Board in November 2014. 

The Veteran testified before a Veterans Law Judge (VLJ) at a June 2014 videoconference hearing.  A transcript of the hearing has been associated with the electronic claims folder (contained under the "Legacy Content Manager Documents" Tab).  The VLJ who presided at the June 2014 hearing has since retired, and the Veteran was afforded another hearing before the undersigned VLJ at a videoconference hearing in February 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth in the November 2014 remand, a claim for an apportionment is a "contested claim" subject to special procedural requirements.  For instance, when a substantive appeal is filed, its content is to be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105A(b) (West 2014); 38 C.F.R. § 19.102 (2016).

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713(a) (2016).

In the present case, M.P. requested a Board hearing before a VLJ at the RO (Travel Board hearing) in her November 2011 substantive appeal (VA Form 9).  However, she was not informed of the Board hearing that was held in June 2014 nor was she scheduled for a Travel Board hearing.  As such, the November 2014 remand directed that M.P. be scheduled for a hearing before a VLJ, and that the Veteran be notified of the date and time of the scheduled hearing and of the opportunity to be present.  The November 2014 remand also directed that the Veteran and M.P. be notified of the content of each other's substantive appeals and afforded the opportunity to respond thereto.  

Following the November 2014 remand, a September 2015 letter was sent to M.P. at her address in Coral Gables, FL indicating that the Veteran had appealed the request for an apportionment on the grounds that he already paid child support and that there was no financial hardship that would require an apportionment of his VA benefits.  M.P. has in fact moved to an address in Coronado, CA and a December 2015 Report of Contact indicates M.P. did not receive the September 2015 letter.  In addition, a Report of General Information dated in September 2015 again reflects M.P. referring to a desire to attend a hearing and requesting that her address be updated with VA so that she could be notified of the hearing.  

In point of fact, the record does not reflect that a letter was sent to M.P. at either her Coral Gables, FL or Coronado, CA, address informing her of the date, time and place of a hearing before a VLJ.  Moreover, in addition to M.P. reportedly not receiving the September 2015 letter due to an address change, to the extent she may have later been informed of this letter, the complete "content" of the Veteran's substantive appeal-expanded upon in testimony presented by the Veteran at the February 2017 hearing and in documents received at that time, to include those purportedly reflecting support payments for the Veteran's children from October 2010 to February 2017 and purporting to show that the Veteran paid over $1,000 more in child support than he was obligated to as of February 6, 2017-has not been provided to M.P.    

In short, as the record does not reflect that M.P. was notified of the date, time and place of a hearing before a VLJ or the complete content of the Veteran's arguments in connection with his appeal to the Board, the case must be remanded again to provide M.P. with the notification requested in the November 2014 remand.   Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands.)  

Finally, while the Veteran waived initial AOJ consideration of the evidence submitted in February 2017, there is additional evidence of record received since the September 2011 statement of the case-to include financial documents submitted by M.P. in August 2016 listing the Veteran's support payments and months in which such payments were not provided-to which the Veteran's waiver of initial AOJ consideration does not extend.  As such, the AOJ will be directed to complete a supplemental statement of the case that reflects consideration of all the evidence received since the September 2011 statement of the case.  See 38 C.F.R. § 20.1304(c) (2016).   

Accordingly, the case is REMANDED for the following action

1.  Provide M.P. at her Coronado, CA address with the complete content of the Veteran's appeal to the Board, to include that presented in sworn testimony and documents presented at the February 2917 hearing, and afford her the opportunity to respond thereto.

2.  Arrange for a hearing for M.P. before a Veterans Law Judge.  Notification of the date, time, and place of such a hearing should be sent to M.P. at her Coronado, CA address.  

3.  After completion of the above, the AOJ should readjudicate the matter that has been remanded and complete a supplemental statement of the case that reflects consideration of all the evidence received since the September 2011 statement of the case.  The supplemental statement of the case should then be provided to M.P. and the Veteran and both should be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran and M.P. have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

